DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  It appears that "generate a trained mode" should be "generate a trained model". Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are recited in claims 1-9:
“a plurality of training modules”, “a training module,” and “inference 
module”
Such claim limitation(s) is/are recited in claims 10-11:
“a training module”, 
Such claim limitation(s) is/are recited in claims 12-16:
“a training module” and “inference module”
Such claim limitation(s) is/are recited in claims 17-24:
“a plurality of inference modules” and “the inference
 	module”
Such claim limitation(s) is/are recited in claims 25-26:
“an inference module” 
Such claim limitation(s) is/are recited in claims 27-31:
“an inference module”, “a plurality of inference modules”, and “a training module”


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-12, 17, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US20170213154) in view of Holt (US20060031447).

Regarding claim 1, A system comprising: a plurality of training modules to separately implement at least one training model for one or more respective deep learning applications (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” A plurality of training modules to separately implement at least one training model is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); training management logic coupled with the plurality of training modules (Hammond: Paragraph [0057] “6) one or more interfaces exchanging communications into and out of the AI engine.” Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Training management logic coupled with the plurality of training modules is taught as the AI engine which configures the neural network is connected to the trainer module which is configured to train neural networks based on one or more training data sources. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) …training… and configure the separately implemented at least one training model (Hammond: Paragraph [0057] “6) one or more interfaces exchanging communications into and out of the AI engine.” Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” The training management logic to receive management data and configure the separately implemented at least one training model is taught as the AI engine which receives which configures the neural network is connected to the trainer module which is configured to train neural networks based on one or more training data sources.)…and an .. training data interface (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request.” Training data interface is taught as the AI generator which gathers the training data.) and … with the plurality of training modules (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Paragraph [0111] “AI models based on concept modules learned by the one or more AI models in the one or more training cycles, and the AI engine can be configured to identify a best trained AI model among the trained AI models.” The plurality of training modules is taught as the AI engine which configures the neural network, is connected to the trainer module which is configured to train neural networks based on one or more training data sources. The method implements a plurality of concept modules. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) …to receive training data destined for a training model (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request.” Receive training data destined for a training model is taught as the AI generator which receives the training data upon request.) to be implemented by a training module from among the plurality of training modules and cause received training data to be routed to the training module (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request. The AI generator 223 can subsequently train the neural network 104 on the training data in one or more training cycles to provide a trained state of the neural network or the trained neural network 106.” A training module from among the plurality of training modules and cause received training data to be routed to the training module is taught as the AI generator which requests and receives the training data from the concept modules. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026]))…
Hammond does not explicitly disclose…modules via respective out-of-band (OOB) links, the…management logic to receive management data… through the respective OOB links responsive to received management data;… inband… switch coupled… via respective inband links… via an inband link from among the respective inband links.
Holt further teaches … modules via respective out-of-band (OOB) links (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Modules Via respective out-of-band (OOB) links is taught as the out-of-band management networks an alternative path to communicate with the network nodes (i.e. links).), the…management logic to receive management data (Holt: Paragraph [0010] “management interface management data into a common management data format and that communicates the common management data format to a network management system.” The management logic to receive management data is taught as the management interface to receive the communicated management data.)… through the respective OOB links responsive to received management data (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Through the respective OOB links responsive to received management data is taught as the out-of-band management networks (i.e. links) for communicating management data.);… inband (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network)… switch coupled (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches.)… via respective inband links (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network)… via an inband link from among the respective inband links (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the implementation of out-of-band and in-band network management system, thereby allowing remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location (Holt: Paragraph [0004] “created that enable the remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location where the incident occurred”).

Regarding claim 2, Hammond in view of Holt teach the system of claim 1, Hammond further teaches the plurality of training modules comprising a plurality of neural network processors (Hammond: Paragraph [0064] “AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel.” A plurality of neural network processors are taught as trainer module configured to train the number of neural networks. The examiner notes that there are one or more AI engine modules (Refer to Paragraph [0005]). Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])).  

Regarding claim 3, Hammond in view of Holt teach the system of claim 1, comprising: Hammond further teaches the training module to generate a trained model based on the training module using the received training data to implement the training model (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request. The AI generator 223 can subsequently train the neural network 104 on the training data in one or more training cycles to provide a trained state of the neural network or the trained neural network 106.” The training module to generate a trained model using the received training data to implement the training model is taught as the AI generator provides the trained neural network based on the received training data. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); and Docket No.: AA3295-US 39send the trained model to an inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])) through … with the training module (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Paragraph [0111] “AI models based on concept modules learned by the one or more AI models in the one or more training cycles, and the AI engine can be configured to identify a best trained AI model among the trained AI models.” The training module is taught as the AI engine which configures the neural network, is connected to the trainer module which is configured to train neural networks based on one or more training data sources. The method implements a plurality of concept modules. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) and the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))), the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) to implement the trained model using input data to generate one or more results (Hammond: Paragraph [0043] “A concept in a multi-concept mental model can receive input from other concepts in the mental model, send output to other concepts in the mental model, provide a final output or result output” Using input data to generate one or more results is taught as receive input from other concepts in the mental model, send output to other concepts in the mental model.) for the deep learning application (Hammond: Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network.).

Holt further teaches … a switch coupled (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the use of switches, thereby allowing the management of devices/groups of managed devices (Holt: Paragraph [0030] “to manage various managed devices/groups of managed devices 30 that use different management protocols as shown. The equipment being managed in accordance with the invention includes, but is not limited to, Unix Servers, Windows Servers, Blade Servers and Blade chassis, Telecom equipment, network routers, switches,”).

Regarding claim 9, Hammond in view of Holt teach the system of claim 1, Hammond further teaches comprising the one or more respective deep learning applications (Hammond: Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network.) include facial or voice recognition for an individual (Hammond: Paragraph [0129] “The microphone 863 can cooperate with speech recognition software.” The convolutional neural network of Hammond is used with audio data from an input (i.e. individual)) or a group of people. Docket No.: AA3295-US 40  
Claim 24 is similarly rejected, refer to claim 9 for further analysis.

Regarding claim 10, An apparatus comprising: an interface … and circuity to execute or implement logic (Hammond: Paragraph [0119] “include circuitry and software enabling communication with each other across the network”), the logic to: … a training model to be implemented by a training module for a deep learning application (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” A training module to separately implement at least one training model is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); identify the training module to implement the training model (Hammond: Paragraph [0057] “6) one or more interfaces exchanging communications into and out of the AI engine.” Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Identifying the training module to implement the training model is taught as the AI engine which configures the neural network is connected to the trainer module which is configured to train neural networks based on one or more training data sources. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); and cause the training module … based on one or more commands (Hammond: Paragraph [0101] “Command Line Interface (“CLI”) The CLI is a tool configured to enables users to configure the AI engine. The CLI is especially useful for automation and connection to other tools.” The training model for implementation by the training module based on one or more commands is taught as CLI is a tool configured to enables users to configure the AI engine.) routed to the training module (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel.” Routed to the training module is taught as the trainer module training the neural network. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026]))…, the training module to receive training data for the training model (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request.” Receive training data destined for a training model is taught as the AI generator which receives the training data upon request. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026]))  …and generate a trained model based on using the training data to implement the training model (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request. The AI generator 223 can subsequently train the neural network 104 on the training data in one or more training cycles to provide a trained state of the neural network or the trained neural network 106.” The training module to generate a trained model using the received training data to implement the training model is taught as the AI generator provides the trained neural network based on the received training data.).  
Holt further teaches … coupled with a link (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Coupled with a link is taught as the out-of-band management networks an alternative path to communicate with the network nodes (i.e. links).);… receive, via the link, management data to configure… to be configured responsive to the management data (Holt: Paragraph [0010] “management interface management data into a common management data format and that communicates the common management data format to a network management system.” Receive, via the link, management data to configure… to be configured responsive to the management data is taught as the management interface to receive the communicated management data.)… via an out-of-(Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Modules Via respective out-of-band (OOB) links is taught as the out-of-band management networks an alternative path to communicate with the network nodes (i.e. links).)… via an inband link (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the implementation of out-of-band and in-band network management system, thereby allowing remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location (Holt: Paragraph [0004] “created that enable the remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location where the incident occurred”).

Regarding clam 11, Hammond in view of Holt teaches the apparatus of claim 10, Hammond further teaches comprising the one or more commands (Hammond: Paragraph [0101] “Command Line Interface (“CLI”) The CLI is a tool configured to enables users to configure the AI engine. The CLI is especially useful for automation and connection to other tools.” CLI is a tool configured to enables users to configure the AI engine.) to include: at least one of start implementation of the training model (Hammond: Paragraph [0031] “or example, AI systems and methods provided herein enable users such as software developers to design a neural network layout or neural network topology 102, build a neural network 104, train the neural network 104 to provide a trained neural network 106, and deploy the trained neural network 106 as a deployed neural network 108 in any of a number of desired ways.” One of start implementation of the training model is taught as deploy the trained neural network as a deployed neural network 108 in any of a number of desired ways.), stop implementation of the training model, or change one or more priorities associated with implementing the training model.  
Claim 26 is similarly rejected refer to claim 11 for further analysis.

Regarding clam 12, A method comprising: … configure a training model to be implemented by a training module for a deep learning application (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” A plurality of training modules to separately implement at least one training model is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); identifying the training module to implement the training model (Hammond: Paragraph [0057] “6) one or more interfaces exchanging communications into and out of the AI engine.” Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Identifying the training module to implement the training model is taught as the AI engine which configures the neural network is connected to the trainer module which is configured to train neural networks based on one or more training data sources.); … the training model for implementation by the training module based on one or more commands (Hammond: Paragraph [0101] “Command Line Interface (“CLI”) The CLI is a tool configured to enables users to configure the AI engine. The CLI is especially useful for automation and connection to other tools.” The training model for implementation by the training module based on one or more commands is taught as CLI is a tool configured to enables users to configure the AI engine. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) routed to the training module … (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); Docket No.: AA3295-US 41 receiving training data for the training model (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request.” Receive training data destined for a training model is taught as the AI generator which receives the training data upon request.) and routing the training data to the training module … (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request. The AI generator 223 can subsequently train the neural network 104 on the training data in one or more training cycles to provide a trained state of the neural network or the trained neural network 106.” Routing the training data to the training module is taught as the AI generator which requests and receives the training data from the concept modules. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); generating a trained model based on the training module using the training data to implement the training model (Hammond: Paragraph [0035] “The AI generator can request training data from the training data source 214, and the training data source 214 can send the training data to the AI generator 223 upon the request. The AI generator 223 can subsequently train the neural network 104 on the training data in one or more training cycles to provide a trained state of the neural network or the trained neural network 106.” The training module to generate a trained model using the received training data to implement the training model is taught as the AI generator provides the trained neural network based on the received training data. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])); and sending the trained model to an inference module through (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])))… with the training module (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Paragraph [0111] “AI models based on concept modules learned by the one or more AI models in the one or more training cycles, and the AI engine can be configured to identify a best trained AI model among the trained AI models.” The training module is taught as the AI engine which configures the neural network, is connected to the trainer module which is configured to train neural networks based on one or more training data sources. The method implements a plurality of concept modules.) and the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))), the inference module to implement the trained model using input data to generate one or more results (Hammond: Paragraph [0043] “A concept in a multi-concept mental model can receive input from other concepts in the mental model, send output to other concepts in the mental model, provide a final output or result output” Using input data to generate one or more results is taught as receive input from other concepts in the mental model, send output to other concepts in the mental model. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) for the deep learning application (Hammond: Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network.).  
(Holt: Paragraph [0010] “management interface management data into a common management data format and that communicates the common management data format to a network management system.” The management logic to receive management data is taught as the management interface to receive the communicated management data.)… configuring, responsive to the management data (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Responsive to received management data is taught as the out-of-band management networks (i.e. links) for communicating management data.),… via an out- of-band (OOB) link (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Through the respective OOB links responsive to received management data is taught as the out-of-band management networks (i.e. links) for communicating management data.)… via an inband link (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network)… a switch coupled (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the implementation of out-of-band and in-band network management system, thereby allowing remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location (Holt: Paragraph [0004] “created that enable the remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location where the incident occurred”).

Regarding clam 17, A system comprising: a plurality of inference modules to separately implement at least one trained model for one or more respective deep learning applications (Hammond: Paragraph [0037] “one or more AI-generator modules selected from at least an instructor module 324, an architect module 326, and a learner module 328 as shown. ” A plurality of inference modules to separately implement at least one training model is taught as one or more AI-generator modules can include a learner module configured to propose an AI model (i.e. one training model) from an assembly code. Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])); trained management logic coupled with the plurality of inference modules (Hammond: Paragraph [0057] “6) one or more interfaces exchanging communications into and out of the AI engine.” Paragraph [0037] “one or more AI-generator modules selected from at least an instructor module 324, an architect module 326, and a learner module 328 as shown.” Training management logic coupled with the plurality of inference modules to separately implement at least one training model is taught as one or more AI-generator modules can include a learner module configured to propose an AI model Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (i.e. one training model) from an assembly code. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])))…, the trained management logic to … and configure the separately implemented at least one trained model (Hammond: Paragraph [0057] “6) one or more interfaces exchanging communications into and out of the AI engine.” Paragraph [0037] “one or more AI-generator modules selected from at least an instructor module 324, an architect module 326, and a learner module 328 as shown.” Training management logic coupled with the plurality of inference modules to separately implement at least one training model is taught as one or more AI-generator modules can include a learner module configured to propose an AI model (i.e. one training model) from an assembly code.) …input data interface (Hammond: Paragraph [0129] “a user input interface 860 that is coupled to the system bus” Input data interface is taught as a user input interface.) … with the plurality of inference modules (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])))  …to receive input data destined for a trained model to be implemented by an inference module from among the plurality of inference modules (Hammond: Paragraph [0046] “Concepts can receive input data from other concepts and training-data sources (e.g., simulators), and send output data to other concepts or a final result.” Receive input data destined for a trained model to be implemented by an inference module from among the plurality of inference modules is taught as the concepts module can receive input data from other concepts and training-data sources (e.g., simulators), and send output data to other concepts or a final result. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) and route the input data to the inference module (Hammond: Paragraph [0066] “The learner module and instructor module can work with a simulator or other data source to iteratively train a node with different data inputs.” Route the input data to the inference module is taught as the learner module which can train with different data inputs. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA.  (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])))…
Holt further teaches… via respective out-of-band (OOB) links (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Modules Via respective out-of-band (OOB) links is taught as the out-of-band management networks an alternative path to communicate with the network nodes (i.e. links).)… receive management data (Holt: Paragraph [0010] “management interface management data into a common management data format and that communicates the common management data format to a network management system.” The management logic to receive management data is taught as the management interface to receive the communicated management data.)… through the respective OOB links responsive to received management data (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Through the respective OOB links responsive to received management data is taught as the out-of-band management networks (i.e. links) for communicating management data.); and an inband (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network) … and switch coupled (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches.)… via respective inband links (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network)… via an inband link from among the respective inband links (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the implementation of out-of-band and in-band network management system, thereby allowing remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location (Holt: Paragraph [0004] “created that enable the remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location where the incident occurred”).

Regarding clam 25, An apparatus comprising: an interface … and circuity to execute or implement logic (Hammond: Paragraph [0119] “include circuitry and software enabling communication with each other across the network”), the logic to: … a trained model to be implemented by an inference module for a deep learning application (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” A training module to separately implement at least one training model is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))); identify the inference module to implement the trained model (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))); and cause the trained model to be … based on one or more commands (Hammond: Paragraph [0101] “Command Line Interface (“CLI”) The CLI is a tool configured to enables users to configure the AI engine. The CLI is especially useful for automation and connection to other tools.” The training model for implementation by the training module based on one or more commands is taught as CLI is a tool configured to enables users to configure the AI engine.) routed to the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])))  … the trained model implemented by the inference module using input data (Hammond: Paragraph [0043] “A concept in a multi-concept mental model can receive input from other concepts in the mental model, send output to other concepts in the mental model, provide a final output or result output” The trained model implemented by the inference module using input data is taught as receive input from other concepts in the mental model, send output to other concepts in the mental model. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) …
Holt further teaches coupled with a link (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Coupled with a link is taught as the out-of-band management networks an alternative path to communicate with the network nodes (i.e. links).);… receive, via the link, management data to configure… configured responsive to the management data (Holt: Paragraph [0010] “management interface management data into a common management data format and that communicates the common management data format to a network management system.” Receive, via the link, management data to configure… to be configured responsive to the management data is taught as the management interface to receive the communicated management data.) …via an out-of-band (OOB) link (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Modules Via respective out-of-band (OOB) links is taught as the out-of-band management networks an alternative path to communicate with the network nodes (i.e. links).),… received via an inband link (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network). Docket No.: AA3295-US 44  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the implementation of out-of-band and in-band network management system, thereby allowing remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location (Holt: Paragraph [0004] “created that enable the remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location where the incident occurred”).

Regarding clam 27, A method comprising: … a trained model to be implemented by an inference module for a deep learning application (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” A trained model to be implemented by an inference module for a deep learning application is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])); identifying the inference module to implement the trained model (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))); configuring the trained model for implementation by the inference module based on one or more commands routed to the inference module (Hammond: Paragraph [0101] “Command Line Interface (“CLI”) The CLI is a tool configured to enables users to configure the AI engine. The CLI is especially useful for automation and connection to other tools.” Configuring the trained model for implementation by the inference module based on one or more commands routed to the inference module is taught as CLI is a tool configured to enables users to configure the learner module. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])))…; receiving input data for the trained model (Hammond: Paragraph [0043] “A concept in a multi-concept mental model can receive input from other concepts in the mental model, send output to other concepts in the mental model, provide a final output or result output, or a combination thereof.” Receiving input data for the trained model is taught as receive input from other concepts in the mental model.) and routing the input data to the trained model (Hammond: Paragraph [0043] “A concept in a multi-concept mental model can receive input from other concepts in the mental model, send output to other concepts in the mental model, provide a final output or result output, or a combination thereof.” Routing the input data to the trained model is taught as the input data that is sent to the mental model.)… and implementing the trained model at the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” Implementing the trained model at the inference module is taught as the learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) using the received input data to generate one or more results (Hammond: Paragraph [0043] “A concept in a multi-concept mental model can receive input from other concepts in the mental model, send output to other concepts in the mental model, provide a final output or result output” Using input data to generate one or more results is taught as receive input from other concepts in the mental model, send output to other concepts in the mental model.) for the deep learning application (Hammond: Paragraph [0086] “a convolutional deep learning neural network architecture might be appropriate.” One or more respective deep learning applications is taught as deep learning neural network.).  
Holt further teaches receiving management data to configure (Holt: Paragraph [0010] “management interface management data into a common management data format and that communicates the common management data format to a network management system.” Receive management data is taught as the management interface to receive the communicated management data.)… via an out-of-band (OOB) link (Holt: Paragraph [0140] “An out-of-band management tool creates an alternative path to communicate with the network nodes using alternative hardware means such as dial up phone lines or separate networks that are used exclusively for management.” Through the respective OOB links responsive to received management data is taught as the out-of-band management networks (i.e. links) for communicating management data.);… via an inband link (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network.);… via an inband link (Holt: Paragraph [0002] “An in-band management tool relies on the data network connected to the network nodes to transport the management information.” Inband is taught as the in-band management network.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the implementation of out-of-band and in-band network management system, thereby allowing remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location (Holt: Paragraph [0004] “created that enable the remote access to the out-of-band management ports and other control functions of the network node, such as power-cycling, monitoring of temperature and other health indicators, without the need for a human operator to physically travel to the location where the incident occurred”).

Claim 4, 13, 18, 19, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US20170213154) in view of Holt (US20060031447) and Gompert (Development and Implementation of Parameterized FPGA-Based General Purpose Neural Networks for Online Applications).

Regarding claim 4, Hammond in view of Holt teach the system of claim 3, Hammond further teaches  the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them.) comprising … 
Gompert further teaches … a field programmable gate array (FPGA) (Gompert: Page 78. “ANNs implemented in hardware, particularly using field programmable gate array (FPGA)” A field programmable gate array (FPGA) is taught as field programmable gate array.) and prior to the trained model being sent to the FPGA, translate the trained model to bit-ware (Gompert: Page 78. “In comparison, the FPGA implementation achieves the best testset RMSE of 3.05 (for 18-bit data width, using 400 training epochs)” Prior to the trained model being sent to the FPGA, translate the trained model to bit-ware is taught as the FPGA implementation for 18-bit data. In order to build or implement a neural network the data must be converted.) to enable the FPGA to be programmed to implement the trained model (Gompert: Page 80 “Training is performed multiple times over all input vectors in the training set. Weights may be updated incrementally after each input vector is presented or cumulatively after the training set in its entirety has been presented (one training epoch). T” Enable the FPGA to be programmed to implement the trained model is taught as training is performed multiple times over all input vectors in the training set which is implemented on the FPGA.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with the FPGA of Gompert in order to utilize a hardware implementation of neural networks using reconfigurable field-programmable gate arrays (FPGAs), thereby using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism (Gompert: Page 79. “the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism”).
Claim 13 is similarly rejected refer to claim 4 for further analysis.

Regarding clam 18, Hammond in view of Holt teach the system of claim 17, Hammond teaches the plurality of inference modules (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095])))…
Gompert…comprising a plurality of field programmable gate arrays (FPGAs) (Gompert: Page 79 “Many ANNs have already been implemented on FPGAs. The vast majority are static implementations for specific offline applications without learning capability [14]. In these cases, the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism. Far fewer are examples of FPGA-based ANNs that make use of the reconfigurability of FPGAs.” A plurality of field programmable gate arrays (FPGAs) is taught as the FPGAs that have been used to implement many NNs.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with the FPGA of Gompert in order to utilize a hardware implementation of neural networks using reconfigurable field-programmable gate arrays (FPGAs), thereby using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism (Gompert: Page 79. “the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism”).
Claim 29 is similarly rejected refer to claim 18 for further analysis

Regarding clam 19, Hammond in view of Holt and Gompert teaches the system of claim 18, comprising the trained model to be implemented by the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) … the trained model generated by a training module (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” The trained model generated by a training module is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) … the trained model translated by the training module…prior to sending the trained model …the trained model.  
Hammond does not disclose… is to be implemented by an FPGA from among the plurality of FPGAs,… coupled with the FPGA through a switch,… to bit-ware prior to sending the trained model to enable the FPGA to be programmed to implement the trained model
Holt further teaches…through a switch (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the use of switches, thereby allowing the management of devices/groups of managed devices (Holt: Paragraph [0030] “to manage various managed devices/groups of managed devices 30 that use different management protocols as shown. The equipment being managed in accordance with the invention includes, but is not limited to, Unix Servers, Windows Servers, Blade Servers and Blade chassis, Telecom equipment, network routers, switches,”).
	Hammond in view of Holt does not explicitly to be implemented by an FPGA from among the plurality of FPGAs,… coupled with the FPGA ,… to bit-ware prior to sending the trained model to enable the FPGA to be programmed to implement the trained model
Gompert further teaches to be implemented by an FPGA from among the plurality of FPGAs,… coupled with the FPGA (Gompert: Page 79 “Many ANNs have already been implemented on FPGAs. The vast majority are static implementations for specific offline applications without learning capability [14]. In these cases, the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism. Far fewer are examples of FPGA-based ANNs that make use of the reconfigurability of FPGAs.” A plurality of field programmable gate arrays (FPGAs) is taught as the FPGAs that have been used to implement many NNs.),… to bit-ware (Gompert: Page 78. “In comparison, the FPGA implementation achieves the best testset RMSE of 3.05 (for 18-bit data width, using 400 training epochs)” Prior to the trained model being sent to the FPGA, translate the trained model to bit-ware is taught as the FPGA implementation for 18-bit data. In order to build or implement a neural network the data must be converted.) prior to sending the trained model to enable the FPGA to be programmed (Gompert: Page 78. “In comparison, the FPGA implementation achieves the best testset RMSE of 3.05 (for 18-bit data width, using 400 training epochs)” Prior to sending the trained model to enable the FPGA to be programmed is taught as the FPGA implementation for 18-bit data. In order to build or implement a neural network the data must be converted.) to implement the trained model (Gompert: Page 80 “Training is performed multiple times over all input vectors in the training set. Weights may be updated incrementally after each input vector is presented or cumulatively after the training set in its entirety has been presented (one training epoch). T” Enable the FPGA to be programmed to implement the trained model is taught as training is performed multiple times over all input vectors in the training set which is implemented on the FPGA.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with the FPGA of Gompert in order to utilize a hardware implementation of neural networks using reconfigurable field-programmable gate arrays (FPGAs), thereby using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism (Gompert: Page 79. “the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism”).

Regarding clam 30, Hammond in view of Holt teaches the method of claim 27, Hammond further teaches comprising the trained model generated by a training module (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” The trained model generated by a training module is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) …training module (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” The trained model generated by a training module is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026]))
Holt further teaches through a switch (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the use of switches, thereby allowing the management of devices/groups of managed devices (Holt: Paragraph [0030] “to manage various managed devices/groups of managed devices 30 that use different management protocols as shown. The equipment being managed in accordance with the invention includes, but is not limited to, Unix Servers, Windows Servers, Blade Servers and Blade chassis, Telecom equipment, network routers, switches,”).
(Gompert: Page 78. “ANNs implemented in hardware, particularly using field programmable gate array (FPGA)” A field programmable gate array (FPGA) is taught as field programmable gate array.)  …, the trained model translated by the … to bit-ware prior to sending the trained model (Gompert: Page 78. “In comparison, the FPGA implementation achieves the best testset RMSE of 3.05 (for 18-bit data width, using 400 training epochs)” Prior to the trained model being sent to the FPGA, translate the trained model to bit-ware is taught as the FPGA implementation for 18-bit data. In order to build or implement a neural network the data must be converted.) to enable the FPGA to be programmed to implement the trained model (Gompert: Page 80 “Training is performed multiple times over all input vectors in the training set. Weights may be updated incrementally after each input vector is presented or cumulatively after the training set in its entirety has been presented (one training epoch). T” Enable the FPGA to be programmed to implement the trained model is taught as training is performed multiple times over all input vectors in the training set which is implemented on the FPGA.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with the FPGA of Gompert in order to utilize a hardware implementation of neural networks using reconfigurable field-programmable gate arrays (FPGAs), thereby using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism (Gompert: Page 79. “the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism”).

5-8, 14-16, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US20170213154) in view of Holt (US20060031447) and Adrian (US20190069437).

Regarding claim 5, Hammond in view of Holt teaches the system of claim 3, Hammond comprising the plurality of training modules (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Paragraph [0111] “AI models based on concept modules learned by the one or more AI models in the one or more training cycles, and the AI engine can be configured to identify a best trained AI model among the trained AI models.” The plurality of training modules is taught as the AI engine which configures the neural network, is connected to the trainer module which is configured to train neural networks based on one or more training data sources. The method implements a plurality of concept modules. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) and the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) resident on a same platform included (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform.) …
Adrian further teaches in a drawer configured to be inserted in a rack (Adrian: Paragraph [0003] “a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack” A drawer configured to be inserted in a rack is taught as configurable drawer pulled out of a rack.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).
Claim 15 is similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, Hammond in view of Holt teach the system of claim 5, Hammond teaches the …. on the same platform (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform (i.e. platform included in a drawer) in which all the modules can be included into the container. The software pieces/the modules organized on the platform (i.e. rack).).  
Holt further teaches… comprising the switch resident (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches. Th examiner notes that the switch is integrated into the system of Hammond.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the use of switches, thereby allowing the management of devices/groups of managed devices (Holt: Paragraph [0030] “to manage various managed devices/groups of managed devices 30 that use different management protocols as shown. The equipment being managed in accordance with the invention includes, but is not limited to, Unix Servers, Windows Servers, Blade Servers and Blade chassis, Telecom equipment, network routers, switches,”). 

Regarding claim 7, Hammond in view of Holt teach the system of claim 3, Hammond further teaches comprising the plurality of training modules resident on a first platform (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Paragraph [0111] “AI models based on concept modules learned by the one or more AI models in the one or more training cycles, and the AI engine can be configured to identify a best trained AI model among the trained AI models.” The plurality of training modules is taught as the AI engine which configures the neural network, is connected to the trainer module which is configured to train neural networks based on one or more training data sources. The method implements a plurality of concept modules. The AI engine is present on the containerized platform. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) included in…and the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) resident…
Adrian further teaches… a first drawer configured to be inserted in a rack (Adrian: Paragraph [0003] “a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack” A first drawer configured to be inserted in a rack is taught as configurable drawer pulled out of a rack.)… on a second platform included in a second drawer configured to be inserted in the rack (Adrian: Paragraph [0004] “the two or more storage-system configurations of the storage-system drawer may include a single-server configuration, a dual-server configuration” The examiner notes that a second platform included in a second drawer configured to be inserted in the rack is taught as the two or more system configurations may include a second system with a second drawer and rack.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Regarding claim 8, Hammond in view of Holt and Adrian teaches the system of claim 7, Holt  further teaches comprising the switch resident (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches. Th examiner notes that the switch is integrated into the system of Hammond.) ….
Adrian further teaches on a third platform included in a third drawer configured to be inserted in the rack (Adrian: Paragraph [0004] “the two or more storage-system configurations of the storage-system drawer may include a single-server configuration, a dual-server configuration” The examiner notes that a third platform included in a third drawer configured to be inserted in the rack is taught as the two or more system configurations may include a third system with a third drawer and rack.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Regarding clam 14, Hammond in view of Holt teaches the method of claim 12,  Hammond teaches identifying the training module comprises identifying the training module from among a plurality of training modules (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Paragraph [0111] “AI models based on concept modules learned by the one or more AI models in the one or more training cycles, and the AI engine can be configured to identify a best trained AI model among the trained AI models.” The plurality of training modules is taught as the AI engine which configures the neural network, is connected to the trainer module which is configured to train neural networks based on one or more training data sources. The method implements a plurality of concept modules. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) resident on a same (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform.)…
Adrian further teaches …included in a drawer configured to be inserted in a rack (Adrian: Paragraph [0003] “a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack” A drawer configured to be inserted in a rack is taught as configurable drawer pulled out of a rack.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Regarding clam 16, Hammond in view of Holt teaches the method of claim 15, Hammond further teaches comprising … with the training module  (Hammond: Paragraph [0064] “AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel.” A plurality of neural network processors are taught as trainer module configured to train the number of neural networks. The examiner notes that there are one or more AI engine modules (Refer to Paragraph [0005]). Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026])) and the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) is resident on the same platform (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform.). Docket No.: AA3295-US 42  
Holt further teaches … the switch coupled (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the use of switches, thereby allowing the management of devices/groups of managed devices (Holt: Paragraph [0030] “to manage various managed devices/groups of managed devices 30 that use different management protocols as shown. The equipment being managed in accordance with the invention includes, but is not limited to, Unix Servers, Windows Servers, Blade Servers and Blade chassis, Telecom equipment, network routers, switches,”).

Regarding clam 28, Hammond in view of Holt teaches the method of claim 27, identifying the inference module comprises identifying the inference module (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) from among a plurality of inference modules (Hammond: Paragraph [0067] “In execution mode, the learner module can instantiate and execute an instance of the already trained system.” The learner module can retrieve the previously generated trained models instantiate and execute them. Hammond further teaches “hardware components in input-output circuitry” which reads of on the FPGA. (The applicants specification discloses that “an inference module” includes “the inference module may be an FPGA and prior to the trained model being sent to the FPGA” as recited in Paragraph [0095]))) resident on a same platform (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform.) …
Adrian further teaches included in a drawer configured to be inserted in a rack (Adrian: Paragraph [0003] “a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack” A drawer configured to be inserted in a rack is taught as configurable drawer pulled out of a rack.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Claim 20-23, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US20170213154) in view of Holt (US20060031447), Gompert (Development and Implementation of Parameterized FPGA-Based General Purpose Neural Networks for Online Applications) and Adrian (US20190069437).

Regarding clam 20, Hammond in view of Holt and Adrian teaches the system of claim 19, Hammond further teaches comprising the training module (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” The trained model generated by a training module is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026]))… resident on a same platform (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform.)…
Hammond in view of Holt does not explicitly disclose…and the plurality of FPGAs … included in a drawer configured to be inserted in a rack. Docket No.: AA3295-US 43  
Gompert further teaches and the plurality of FPGAs (Gompert: Page 79 “Many ANNs have already been implemented on FPGAs. The vast majority are static implementations for specific offline applications without learning capability [14]. In these cases, the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism. Far fewer are examples of FPGA-based ANNs that make use of the reconfigurability of FPGAs.” A plurality of field programmable gate arrays (FPGAs) is taught as the FPGAs that have been used to implement many NNs.)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with the FPGA of Gompert in order to utilize a hardware implementation of neural networks using reconfigurable field-programmable gate arrays (FPGAs), thereby using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism (Gompert: Page 79. “the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism”).

 Adrian further teaches … included in a drawer configured to be inserted in a rack (Adrian: Paragraph [0003] “a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack” A drawer configured to be inserted in a rack is taught as configurable drawer pulled out of a rack.). 
Docket No.: AA3295-US 43It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond, Holt and Gompert with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Regarding claim 21, Hammond in view of Holt teach the system of claim 20, Hammond teaches the …. on the same platform (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform (i.e. platform included in a drawer) in which all the modules can be included into the container. The software pieces/the modules organized on the platform (i.e. rack).).  
Holt further teaches… comprising the switch resident (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches. Th examiner notes that the switch is integrated into the system of Hammond.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI engine of Hammond with the network management system of Holt in order to allow the use of switches, thereby allowing the management of devices/groups of managed devices (Holt: Paragraph [0030] “to manage various managed devices/groups of managed devices 30 that use different management protocols as shown. The equipment being managed in accordance with the invention includes, but is not limited to, Unix Servers, Windows Servers, Blade Servers and Blade chassis, Telecom equipment, network routers, switches,”). 

Regarding clam 22, Hammond in view of Holt and Adrian teaches the system of claim 20, comprising… resident on a first platform included (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform.) … and the training module resident (Hammond: Paragraph [0064] “The AI engine or the trainer module thereof can be configured to train the number of neural networks in parallel. The number of neural networks can be trained in one or more training cycles with the training data from one or more training data sources.” Paragraph [0111] “AI models based on concept modules learned by the one or more AI models in the one or more training cycles, and the AI engine can be configured to identify a best trained AI model among the trained AI models.” The training module resident is taught as the AI engine which configures the neural network, is connected to the trainer module which is configured to train neural networks based on one or more training data sources. The method implements a plurality of concept modules.)…
Hammond in view of Holt does not explicitly disclose … the plurality of FPGAs in a first drawer configured to be inserted in a rack… on a second platform included in a second drawer configured to be inserted in the rack.  
Gompert further teaches… the plurality of FPGAs (Gompert: Page 79 “Many ANNs have already been implemented on FPGAs. The vast majority are static implementations for specific offline applications without learning capability [14]. In these cases, the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism. Far fewer are examples of FPGA-based ANNs that make use of the reconfigurability of FPGAs.” A plurality of field programmable gate arrays (FPGAs) is taught as the FPGAs that have been used to implement many NNs.)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with the FPGA of Gompert in order to utilize a hardware implementation of neural networks using reconfigurable field-programmable gate arrays (FPGAs), thereby using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism (Gompert: Page 79. “the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism”).
Hammond in view of Holt and Gompert teaches in a first drawer configured to be inserted in a rack… on a second platform included in a second drawer configured to be inserted in the rack.  
	Adrian further teaches a first drawer configured to be inserted in a rack (Adrian: Paragraph [0003] “a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack” A first drawer configured to be inserted in a rack is taught as configurable drawer pulled out of a rack.)… on a second platform included in a second drawer configured to be inserted in the rack (Adrian: Paragraph [0004] “the two or more storage-system configurations of the storage-system drawer may include a single-server configuration, a dual-server configuration” The examiner notes that a second platform included in a second drawer configured to be inserted in the rack is taught as the two or more system configurations may include a second system with a second drawer and rack.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond, Holt and Gompert with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Regarding claim 23, Hammond in view of Holt and Adrian teaches the system of claim 22, Holt  further teaches comprising the switch resident (Holt: Paragraph [0034] “network routers, network switches, firewalls, telecom switches,” Switch is taught as the network switches. The examiner notes that the switch is integrated into the system of Hammond.)…
Adrian further teaches on a third platform included in a third drawer configured to be inserted in the rack (Adrian: Paragraph [0004] “the two or more storage-system configurations of the storage-system drawer may include a single-server configuration, a dual-server configuration” The examiner notes that a third platform included in a third drawer configured to be inserted in the rack is taught as the two or more system configurations may include a third system with a third drawer and rack.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Regarding clam 31, Hammond in view of Holt teach the method of claim 30, Hammond further teaches comprising the training module (Hammond: Paragraph [0005] “The one or more AI-engine modules can include an architect module configured to propose an AI model from an assembly code.” The trained model generated by a training module is taught as one or more AI-engine modules can include an architect module configured to propose an AI model (i.e. one training model) from an assembly code. Hammond further teaches the use of CPU and GPU in Paragraph [0104]. (The applicants specification discloses that “a plurality of training modules” includes “training modules 101-1 to 101-n may include processing elements such as application specific integrated circuits (ASICs) or other types of specialized processing elements such as graphics processing units (GPUs)” as recited in Paragraph [0026]))…resident on a same platform (Hammond: Paragraph [0104] “The API load balancer can be configured to distribute the API requests among multiple BRAIN service containers running in a Docker network or containerization platform configured to wrap one or more pieces of software in a complete file system containing everything for execution including code, runtime, system tools, system libraries,” The examiner notes that the AI engine includes the modules which are stored in a containerized platform.)
Hammond in view of Holt do not explicitly disclose…and the FPGA …included in a drawer configured to be inserted in a rack.
	Gompert further teaches …and the FPGA (Gompert: Page 78. “ANNs implemented in hardware, particularly using field programmable gate array (FPGA)” A field programmable gate array (FPGA) is taught as field programmable gate array.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond and Holt with the FPGA of Gompert in order to utilize a hardware implementation of neural networks using reconfigurable field-programmable gate arrays (FPGAs), thereby using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism (Gompert: Page 79. “the purpose of using an FPGA is generally to gain performance advantages through dedicated hardware and parallelism”).
Hammond in view of Holt and Gompert does not explicitly…included in a drawer configured to be inserted in a rack.
(Adrian: Paragraph [0003] “a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack” A drawer configured to be inserted in a rack is taught as configurable drawer pulled out of a rack.).
Docket No.: AA3295-US 43It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hammond, Holt and Gompert with drawer system of Adrian in order to utilize a configurable storage-system drawer may include (1) a chassis, (2) a slide assembly coupled to a side of the chassis that is configured to enable the chassis to be temporarily pulled out of a data-center rack, thereby making the management, configuration, servicing a platform much easier. This allows for the sectioning of a system into the drawers in the rack (Adrian: Paragraph [0002]. “different types of storage systems often use or require different types of components (e.g., different types of storage devices, storage controllers, servers, and network interfaces) that each operate and/or interface using one of several incompatible protocols or technologies. These complexities may make managing, configuring, servicing, replacing, and reconfiguring a data center's storage-system components difficult for those individuals enlisted to perform these tasks.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123